PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD (PTAB)


Application Number: 15/982,785
Filing Date: 17 May 2018
Appellant(s): IU et al.



__________________
Marcus Hammack
For Appellants


EXAMINER’S ANSWER





This is in response to the IDS filed 10/28/2021, Appeal Brief filed 12/31/2021, and the outcome of an Appeal Conference held 02/02/2022 to have the appeal proceed forward to PTAB.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 07/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Arguments against rejection of Claims 1-19 under 35 U.S.C. 112(a)-New Matter 	
Appellants contend that the rejection of claims 1-19 under 35 U.S.C. 112(a) should be withdrawn because the language, “absorber bodies occupying only a portion of the bottom” as recited in independent claims 1 and 12 are supported by Fig. 2.  The Fig. 2 depiction of absorber bodies (210) lifted off the bottom or floor of the chamber body (104) using stand-off pins (215) establishes that Appellants were in possession of the aforementioned claim language at the time the patent application was filed.  Also, Appellants contend that the “absorber bodies occupying only a portion of the bottom” claim language should be deemed supported by the originally filed specification because the substrate support body (114) has segments 220A, 200B, 200C [0036] wherein there may be a segment (200A) adjacent the substrate transfer port (132) and this may cause segment (200A) to be cooler so the absorber body being only in a portion of the bottom of the chamber body may counterbalance this cooler effect.  For all such reasoning, Appellants contend that the new matter rejection should be withdrawn. 
	Respectfully, all such arguments are well taken, however, the rejection of claims 1-19 under 35 U.S.C. 112(a) should be sustained.  Nowhere does the specification as originally filed explicitly teach or suggest “absorber bodies occupying only a portion of the bottom” as recited in 

No arguments against rejection of Claims 3 and 19 under 35 U.S.C. 112(b) 	
	Appellants do not contend the rejection of claims 3 and 19 under 35 U.S.C. 112(b). Appellants do not appeal the rejection of claims 3 and 19 under 35 U.S.C. 112(b) and thereby appear to concede the rejection of claims 3 and 19 under 35 U.S.C. 112(b) to be properly applied.


Disregard the Typographical Error to the Heading	
PTAB please disregard the typographical error of the bolded heading on the top of page 11 titled “B. Claims 1, 2, 4-18, and 20 are not obvious over Anderson in view of Okabe or Anderson in view of Okabe and in further view of Islam”.  There are no 103 rejections in the instant application based on teachings of Anderson, Okabe, and/or Islam.

Arguments against rejection of Claims 1-3 and 9 under 35 U.S.C. 103
Regarding the obviousness rejection of claims 1-3 and 9 based on the teachings of Umotoy (US6,364,954) in view of Carlson (US 2012/0240853), Appellants contend that the combined prior art does not teach or suggest the claim invention with the absorber bodies occupying only a portion of the bottom and located in a position opposing the substrate transfer port.  Appellants would assert patentability of the instantly claimed invention based on absorber body positioning limitations, 1) the absorber bodies occupying on a portion of the bottom of the chamber body and 2), positioning of the absorber bodies in only a desired location or position in the chamber such as opposing the substrate transfer port.
In response, the obviousness rejection of claims 1-3 and 9 based on the teachings of Umotoy in view of Carlson should be maintained because the absorber body positioning limitations would not appear to rise to a level to warrant a grant of patentability. The provision of plural absorber bodies or liners only in a portion of the bottom of the chamber body would have been within the purview of one skilled in the art in order to minimize costs by using less liner.  Carlson recognizes removable replacement liners in cut-out form in the discussion of the modular liner kit having plural liners, with arcuate shaped cut-out portions or segments, removable for possible replacement with other liner(s) thereby enabling replacement of liner 
Further contention to the obviousness rejection of claims 1-3 and 9 based on the teachings of Umotoy in view of Carlson is brought forth by Appellants because the Carlson modular design would result in a liner in the form of a cylindrical or ring shape which would cause portions of the liner to be near the substrate transfer port.  Appellants argue that this liner kit in a cylindrical or ring shape would be different from the claimed invention where plural 
In response to this argument, the obviousness rejection of claims 1-3 and 9 based on the teachings of Umotoy in view of Carlson should be sustained because again a liner which is whole as Umotoy illustrates (200; col. 4, lines 25-36) can have less structure or less parts using one or more liners or absorber bodies or a combination thereto as evidenced by Carlson due to usefulness of the liners or absorber bodies as a kit; (see Figs. 3A, 3C; cut-out portion 132D). Using a kit of absorber bodies or liners would infer use of as many or as little of absorber bodies or liners necessary to meet the needs of a given process of the substrate within the chamber.  Via routine experimentation, the user would position or place the liners or absorber bodies in combination in the chamber body to maintain functionality of whole single piece liner using lesser parts or less structure to save on costs.  Carlson has not been applied to suggest that a ring kit must be used but that any combination of absorber bodies or liners may be used in the chamber body for a given process using a given gas for deposition on the substrate without detrimentally affecting the processed substrate.  A prima facie case of obviousness having been established using the proper motivation as required by Graham v. Deere would warrant maintenance of the obviousness rejection based on combined teachings of Umotoy in view of Carlson.
	Appellant contends that the obviousness rejection of claims 1-3 and 9 based on the teachings of Umotoy in view of Carlson should be withdrawn because modifying the liner of Umotoy so that it only occupies a portion of the bottom to save costs would result in unwanted deposition and flaking and contamination in the deposition of TiN.


Arguments against rejection of Claim 4 under 35 U.S.C. 103 based on Umotoy (US6,364,954) in view of Carlson (US 2012/0240853), and further in view of Ranish (US2014/0345526).
	Appellants contend that the obviousness rejection of claim 4 based on the teachings of Umotoy in view of Carlson and further in view of Ranish should be withdrawn because
Ranish does not make up for the deficiencies of Umotoy and Carlson.  Ranish provides for a cylindrical liner and the liner is not in a portion of the bottom of the chamber body opposing the substrate transfer port.


No Substantive Arguments for the following supplemental 103 rejections based on Umotoy (US6,364,954) in view of Carlson (US 2012/0240853).

a) Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) as applied to claim 1 above and further in view of Goodman (US2004/0137398).

b) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) as applied to claim 1 above and further in view of Lerner et al (US 2009/0155025).
	
c) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) as applied to claim 1 above and further in view of Zhou et al (US 2009/0314208).

d) Claims 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) and Ranish et al (US 2014/0345526).

e) Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) and Ranish et al (US2014/0345526) as applied to claim 12 above and further in view of Goodman (US2004/0137398).


f) Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) and Ranish et al (US2014/0345526) as applied to claim 12 above and further in view of Lerner et al (US 2009/0155025).

Arguments against rejection of Claim 20 under 35 U.S.C. 103 based on Umotoy (US6,364,954) in view of Ranish (US2014/0345526) and Carlson (US 2012/0240853).
	Appellants contend that the 103 rejections based on the teachings of Umotoy in view of Ranish and Carlson should be withdrawn because the combined teachings fail to teach or suggest the chamber body with bottom and sidewall defining interior volume, the sidewall with substrate transfer port, an absorber body positioned in the interior volume adjacent both the second 
	The 103 rejections based on the teachings of Umotoy in view of Ranish and Carlson should be maintained because the instantly claimed invention would appear to merely combined known teachings in the art to maintain the substrate in a processing chamber at a desired temperature.   Umotoy provides a semiconductor processing chamber comprising a process chamber (100) having a chamber body (i.e., 250) having a bottom and a sidewall defining an interior volume, the sidewall having at least one port (i.e., 205, 260) formed therein; a substrate support or pedestal (180) including lift pins (285); and a showerhead (i.e., 300) facing an upper surface of the substrate support for processing the substrate. The Umotoy substrate support would include imaginary segments with respect to the interior of the chamber body with an imaginary first segment facing the substrate transfer port. Umotoy provides the absorber or liner (200; aluminum based, see col. 4, lines 25-36) being mostly cylindrical (col. 2, lines 27-30) and it would appear that the Umotoy absorber or liner is suitably located in line of the at least one port (i.e., 205, 260; see for example Fig. 7A). Umotoy may not teach the absorber body or liner occupying only a portion or segment of the interior of the chamber which is not the first segment, the absorber body or liner being coated or painted with black material so as to absorb radiation in the micron range like anodized aluminum, and the absorber body or liner partially arc shaped of portions of different/non-uniform thickness. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appropriately position at least a portion of the absorber body or liner relative to a desired portion or segment of the substrate support in so long as that portion of the absorber or liner facilitates excellent thermal isolation between the liner and chamber body to maintain the substrate at a safe and desired 
	Acknowledgement is made of all of Appellants’ arguments.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717            

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                       
                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.